DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20, as a whole, present an abstract idea of a concept of updating process control, which amounts to mental processes in updating recipes. The limitations within the processor (cl. 1-5, 7), method (cl. 8-12, 14), and CRM (cl. 15-17, 19, and 20) are specified at a high level of generality to the judicial exception and do not include significantly more than the judicial exception.  
Further, the claims do not provide to integrate into a practical application as the discussion toward an integration of a practical application is only generally linked to the field of endeavor and the general intention to produce a product.  This general discussion to the process task being defined for producing a product via a bioreactor does not provide an improvement in the functioning of a computer or an improvement to other technology as it amounts to  general  linkage for a nominal use, and wherein process tasks and control systems are notoriously well-known for producing products in their respective systems.  Further, and as in claim 1, the claim is couched as a “bioreactor control system,” but amounts merely to a processor and does not involve structures to provide a bioreactor control system.

As in claims 6, 13, and 18, such limitations do not amount to significantly more or a particular application or improvement as such limitations are drawn to routine and conventional provisions in systems for controllably producing a product with a controller that affects adjustment of those control devices as in claims 6, 13, and 18 in producing a desired product.
This is evidenced as routine and conventional through US 2011/0214343 (Wechsler et al.) which provides a system and method for controllably producing biofuels from various biomass feedstocks (e.g. wood, plant residues, forest trimmings, paper residue). Wechsler discloses a control system which integrates with the bioreactor, temperature sensors, pressure sensors, gas analyzers, chemical analyzers, humidity sensors, liquid level sensors, flow sensors and/or controllers, and provides signals to operate and/or control various valves, motors, pumps, blowers, and the like so as to adjust and optimize for the biofuel to be produced in connection with the particular feedstock for producing a desired biofuel therewith (see pars. [0036-0046], for example).

This is additionally seen in US 2011/0123688 (Deo et al.) which discloses an automated beverage formulation system and method which includes stored recipes in memory, and wherein the recipes are selectable able to be automatically adjusted based upon the user’s input for the chosen beverage, and includes actuation of valves, pumps, flow control devices, pH sensors, pressure gauges for regulating solutions in preparing the beverage (pars. [0008-0039], for example).



Lastly, Paoluccio et al. (US 2010/0251616) discloses a method and apparatus for torrefaction of biomass in which the system includes a controller for providing to control to control devices such as the bioreactor, temperature sensors, pressure gauges, valves, pums, and flow control devices in order to affect particular control in producing the desired bioreactor product (pars. [0064,0069,0082,0094,0127,0169,0196], for example).
	














Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1, 2, 4-9, and 11-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Deo et al. (US 2011/0123688), hereafter Deo.
Deo discloses an automated beverage formulation system and method (abstract).  With regards to claims 1, 8, and 15, Deo discloses a control system, method, and CRM comprising at least one processor reading in a process task from a memory device, switching, based at least in part on the process task, the configuration of a first process control device from being operative to execute with a first input value of a second process control device to being operative to execute with a second input value of a third process control device, and wherein the process task defines one or more procedural steps for producing a product via a bioreactor (pars. [0006-0039], figs., for example).  With regard to claim 2, Deo discloses a hardware abstractor facilitating (given as the additional electrical components provided to the circuit board 129 which are integrally included with the processor 206 so as to ‘facilitate’ communication therebetween such processor and process control devices) as claimed (par. [0020], fig. 2, for example). With regards to claims 4, 5, 11, 12, 16, and 17, Deo discloses that the process task corresponds to a process recipe and defines a sequence of actions to be performed by the bioreactor control system to produce the product (pars. [0006-0010], .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 3 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deo in view of Hayase (USPN 6,968,534).
Deo has been discussed above.
Deo does not specifically disclose a hardware abstractor configured as in claim 3 and similarly converting data as recited in claim 10.
Hayase discloses a method for constructing a service providing system (abstract).  Hayase discloses a proxy part 40 exchanging data between the monitoring system and the external apparatus, and wherein the proxy part converts communication data into a format of internal data which is handled in the monitoring system, which thereby provides a service system capable of improving the stability of the architecture of a software against specification change and extension, and improving the reusability and change facility of the software and efficiently develop the monitoring system (abstract; line 50, col. 9 – line 67, col. 10, figs. 4&5, for example).
It would have been obvious to one of ordinary skill in the art to modify Deo to include a hardware abstractor configured to convert data as recited in claims 3 and 10 such as taught by Hayase in order to provide a a service system capable of improving the stability of the architecture of a software against specification change and extension, and improving the reusability and change facility of the software and efficiently develop the monitoring system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEIL N TURK/
Primary Examiner, Art Unit 1798